t c summary opinion united_states tax_court crystal k abeyta and ron l abeyta petitioners v commissioner of internal revenue respondent docket no 19868-03s filed date crystal k abeyta and ron l abeyta pro sese randall l preheim for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure after petitioners’ concession the issues for decision are whether petitioners are entitled under sec_119 to exclude from gross_income the value of lodging furnished to petitioner ron l abeyta mr abeyta we hold that they are not whether petitioners are liable for self-employment_tax on the value of lodging furnished to mr abeyta we hold that they are not whether petitioners are liable under sec_6662 for an accuracy-related_penalty we hold that they are not an adjustment to the amount of petitioners’ itemized_deductions is purely a computational matter the resolution of which is dependent on our disposition of the disputed issues background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners concede that they are not entitled to claim a cost-of-living allowance exclusion under sec_912 at the time that the petition was filed petitioners resided in colorado springs colorado in date mr abeyta began working as a software engineer for trw systems overseas inc trw a company based in redondo beach california at all relevant times trw was an institutional contractor with department of defense agencies where trw assigned its personnel to work at these agencies on specific projects in early date mr abeyta accepted a position with trw to work at the joint defense space research facility joint defense space communications station jdsrf jdscs located at the united states-australian joint defence facility at pine gap air force base in australia base on date petitioners and their three children relocated to australia where they lived for approximately years as a condition of mr abeyta’s employment petitioners were required to sign a closing_agreement wherein they agreed to waive their right to elect a foreign_income exclusion under sec_911 the closing_agreement stated in part as follows whereas said taxpayer has not made any election under code sec_911 with respect to income derived from services performed by said taxpayer for the employer at the jdsrf jdscs in australia for the taxable_year s ending date date date hereinafter referred to as the taxable_period s and whereas prior to the execution of this closing_agreement the said taxpayer voluntarily agrees to waive his or her right to any election under code sec_911 for the income specified herein for the taxable_period s now it is hereby determined and agreed for federal_income_tax purposes that a the said taxpayer shall not at any time during or after his or her presence in australia make any election under code sec_911 with respect to income paid or provided to said taxpayer as consideration for services performed for the employer at the jdsrf jdscs in australia and the said taxpayer irrevocably waives and foregoes any right that he or she may have to make any election under code sec_911 with respect to income paid or provided to said taxpayer as consideration for services performed for the employer at the jdsrf jdscs in australia the said taxpayer agrees to attach a copy of this closing_agreement to his or her united_states income_tax return as another condition of his employment trw required mr abeyta to accept assigned housing as was required by the department of the air force for personnel working at the base the only housing available was in alice springs australia alice springs is located in the middle of the northern territory of australia and is surrounded by three deserts at that time the town had a population of approximately big_number people aside from a prison located miles from the base alice springs which is approximately miles from the base is the closest residential area similar to other towns near a military installation the residents of alice springs include personnel who work at the base as well as people who are unaffiliated with the base the assigned housing units were located in six different sections throughout the town and consisted of condominiums generally for people with no family members and single family homes generally for people with family members which were not available for private ownership these housing units were furnished only to personnel working at the base the housing sections were not in a separately gated community and were located adjacent to homes that were available to the general_public with respect to these housing units boeing corp provided the maintenance local alice springs companies provided other services such as trash collection sewage and utilities and the local alice springs police provided law enforcement services for the taxable_year petitioners resided in a single family ranch-style home approximately feet wide by feet long with a metal fence surrounding the property it had a yard and a 6-foot-high carport petitioners’ home was located on a public street that ran through the neighborhood their home was located in a suburban residential community with between and boeing corp was also the maintenance contractor for the base houses all of petitioners’ neighbors worked at the base the closest gas station wa sec_1 mile away and the closest grocery store was farther away in town petitioners did not pay any rent or utility expenses with respect to the lodging generally mr abeyta would commute by public bus from alice springs to the base on occasion he would commute by his own privately owned automobile to the base or to offsite locations for meetings for the taxable_year the department of the air force issued to mr abeyta a form 1099-misc miscellaneous income reporting dollar_figure as the value of lodging furnished to mr abeyta petitioners timely filed a federal_income_tax return which their certified_public_accountant of years prepared in preparing this return petitioners submitted the raw data to their accountant petitioners met with their accountant to go through the details and figure out what we’re going to put down on our taxes and petitioners paid their accountant to research and advise them concerning excluding the value of lodging we note that utilities furnished by the employer to make a lodging habitable constitute lodging for purposes of sec_119 68_tc_48 accord revrul_68_579 1968_2_cb_61 respondent however did not raise the issue whether the value of utilities furnished to mr abeyta should be included in petitioners’ gross_income therefore we need not address the matter in petitioners provided their accountant with a copy of the closing_agreement furnished to mr abeyta and the sec_912 exclusion attached to their return was a form_2555 foreign_earned_income reporting as follows cost of living and overseas differential less amount excludable under sec_119 foreign earned income2 1dollar_figure big_number big_number it is unclear how petitioners computed this figure petitioners purportedly claimed an exclusion for cost-of-living allowances under sec_912 respondent determined that petitioners were not entitled to claim these exclusions and that petitioners are liable for self- employment_tax on the value of lodging respondent further determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for an underpayment_of_tax petitioners timely filed with the court a petition disputing the determined deficiency as well as the accuracy- related penalty discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 the burden_of_proof may shift to the commissioner under sec_7491 in certain circumstances with respect to the substantive issues sec_7491 is not applicable because we decide these issues without regard to the burden_of_proof with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production a sec_119 exclusion unless otherwise specifically excluded gross_income includes all income from whatever source derived including compensation_for services sec_61 compensation_for services includes income realized in any form including money property or services sec_1_61-2 income_tax regs sec_119 however excludes from gross_income the value of lodging furnished to an employee his spouse and his dependents by his employer only if three conditions are met the employee is required to accept such lodging as a condition_of_employment the lodging is furnished for the convenience_of_the_employer and the lodging is on the business_premises of the employer see sec_1_119-1 income_tax regs the value of the lodging will be included in gross_income if the employee fails to meet any of these three conditions 43_tc_697 affd per curiam 351_f2d_308 1st cir the parties do not dispute that petitioners meet the first two tests under sec_119 at issue is whether the lodging was on the business_premises of the employer sec_1_119-1 income_tax regs defines business_premises of the employer as the place of employment of the employer the court has construed the phrase on the business_premises to mean either living quarters that constitute an integral part of the business property or premises on which the company carries on some of its business activities see dole v commissioner supra pincite holding that employees living in company-owned housing mile away from where they worked did not constitute living on the business_premises of their employer in addition sec_119 provides that an individual who is furnished lodging in a camp located in a foreign_country by or on behalf of his employer such camp shall be considered to be part of the business_premises of the employer sec_119 further provides that a camp constitutes lodging which is a provided by or on behalf of the employer for the convenience_of_the_employer because the place at which such individual renders services is in a remote_area where satisfactory housing is not available on the open market b located as near as practicable in the vicinity of the place at which such individual renders services and c furnished in a common area or enclave which is not available to the public and which normally accommodates or more employees petitioners contend that their lodging was on the business_premises of mr abeyta’s employer because their lodging constituted a camp within the meaning of sec_119 petitioners argue that their residence was in a remote location completely for the benefit and convenience_of_the_employer and that there were no adequate facilities at the base respondent on the contrary contends that the lodging does not satisfy the three requirements under sec_119 to constitute a camp for the reasons stated below we agree with respondent to the extent that the requirements of sec_119 have not been satisfied on the basis of the record in its entirety the lodging satisfies only the first two requirements under sec_119 with respect to sec_119 we conclude that the lodging was provided on behalf of trw respondent argues that because the form 1099-misc indicated that the department of the air force provided the housing the lodging was not provided by the employer we disagree sec_119 specifically provides that a camp constitutes lodging that is provided by or on behalf of the employer for the convenience_of_the_employer although it appears that the department of the air force owned the housing units such housing was provided only to employees working at the base which presumably includes australian military personnel u s military personnel and employees of the institutional contractors working at the base with respect to sec_119 we conclude that the lodging was located as near as practicable to the base aside from the prison alice springs was the closest residential community to the base with respect to sec_119 however we conclude that the lodging was not furnished in a common area or enclave which is not available to the public and which normally accommodates or more employees indeed petitioners’ lodging was not available to the public as evidenced by the fact that their specific lodging was restricted to personnel who work at the base the lodging however was furnished in a common area with respect to the fact that the base lodging was located within the same community as housing available to the general_public the housing units were interspersed throughout alice springs and not separated into gated communities sec_1_119-1 income_tax regs provides that a cluster of housing units does not satisfy sec_119 if it is adjacent to or surrounded by substantially_similar housing available to the general_public indeed a public road accessible to the general_public ran through petitioners’ neighborhood moreover we are constrained to find that living in a residential suburb does not fit the common parlance of a camp these factors are sufficient to convince us that the lodging was not a camp for purposes of sec_119 therefore petitioners’ lodging does not constitute a camp within the meaning of sec_119 accordingly we sustain respondent’s determination on this issue b self-employment_tax sec_1401 imposes a tax on self-employment_income defined generally as the net_earnings_from_self-employment derived by an individual for old-age survivors and disability insurance sec_1402 the net_earnings are defined generally as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 respondent contends that petitioners are liable for self- employment_taxes for the income reported on form 1099-misc which represented the value of lodging provided by the department of the air force respondent argues that the income constitutes nonemployee compensation to mr abeyta because he was not an employee of the department of the air force respondent reasons that had trw paid for the lodging the amount would have been characterized as wages which would have been subject_to federal_insurance_contributions_act fica and medicare taxes but because it was paid_by the department of the air force it constitutes nonemployee compensation income reportable on schedule c profit or loss from business which would be subject_to the self-employment_tax we disagree the record is clear and respondent does not dispute that mr abeyta was an employee of trw during the taxable_year as stated earlier all personnel working at the base were required to accept lodging in alice springs and that evidently included employees of contractors working at the base although it is not entirely clear from the record the manner in which trw accounted to the department of the air force for housing provided to trw employees it is plausible to infer that trw arranged for petitioners’ lodging as part of trw’s status as a contractor at the base as a condition of his employment to work at the jdsrf jdscs mr abeyta was required to accept the lodging provided by trw in alice springs the nature of trw’s status as a contractor at the base as well as the conditions prerequisite to mr abeyta’s employment at the base do not rise to the level the essence of respondent’s argument is that the value of the lodging escaped the fica and medicare taxes respondent’s argument appears premised on a finding that mr abeyta was somehow an independent_contractor such that the lodging would be subject_to the self-employment_tax see 108_tc_130 earnings derived from work as an independent_contractor are self-employment_income subject_to the self-employment_tax the evidence however is to the contrary see sec_3101 sec_3121 see also 89_tc_225 listing seven factors considered in determining whether an individual is an employee or an independent_contractor affd 862_f2d_751 9th cir with respect to the lodging the statutory_notice_of_deficiency states that mr abeyta is an employee of a defense contractor in alice springs australia and is furnished housing by the us air force as part of the contract that the us government has with the contractor that mr abeyta was self-employed by the department of the air force for purposes of the self-employment_tax therefore we conclude that petitioners are not liable for the self-employment_tax on the value of lodging provided to mr abeyta accordingly we hold for petitioners on this issue c accuracy-related_penalty the last issue for decision is whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 b and the term negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard id sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 as relevant herein an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 whether the accuracy-related_penalty is applied because of negligence or disregard of rules or regulations or a substantial_understatement of tax the accuracy-related_penalty does not apply to any portion of the underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see 469_us_241 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s effort to assess the taxpayer’s proper tax_liability for such year including the taxpayer’s reasonable and good_faith reliance on the advice of a professional such as an accountant id to show good_faith reliance on the accountant who prepared the taxpayer’s return the taxpayer must demonstrate that he or she provided the correct information to the accountant and the item incorrectly claimed omitted or reported in the return was a result of the accountant’s error 68_f3d_868 5th cir affg tcmemo_1993_634 94_tc_473 sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty 118_tc_358 see also 116_tc_438 the commissioner however does not have the burden to introduce evidence regarding reasonable_cause or substantial_authority higbee v commissioner supra pincite the taxpayer however still has the burden of proving that the commissioner’s determination of the accuracy-related_penalty is erroneous rule a 503_us_79 290_us_111 higbee v commissioner supra pincite respondent satisfied his burden of production under sec_7491 because the record shows that petitioners substantially understated their income_tax for see sec_6662 higbee v commissioner supra pincite accordingly petitioners bear the burden of proving that the accuracy-related_penalty should not be imposed with respect to any portion of the understatement for which they acted with reasonable_cause and in good_faith see sec_6664 higbee v commissioner supra pincite the mere fact that we held against petitioners with respect to the sec_119 exclusion does not in and of itself require holding for respondent on the accuracy-related_penalty see 103_tc_711 respondent contends that petitioners were negligent on the following grounds petitioners were not entitled to claim the foreign_earned_income_exclusion under the signed closing_agreement in the alternative petitioners were not entitled to claim the sec_912 exclusion because the form_2555 made no reference to that section and petitioners were not entitled to exclude from gross_income the value of lodging under sec_119 petitioners do not dispute that they signed the closing_agreement and that they agreed not to claim an exclusion under sec_911 petitioners contend that they did not claim an exclusion under sec_911 but that they claimed an exclusion under sec_912 which was not prohibited in the closing_agreement moreover petitioners contend that they claimed exclusions under sec_119 and sec_912 only after their accountant researched these issues having observed petitioners’ appearance and demeanor at trial we found them to be honest sincere and credible witnesses sec_912 provides that civilian officers and employees of the u s government stationed outside the continental u s may exclude from gross_income the cost-of-living allowances received petitioners’ accountant had been preparing their returns for approximately years including preparing the return at issue when petitioners signed the closing_agreement in they provided a copy to their accountant a review of petitioners’ return reveals that petitioners submitted to their accountant all the information necessary for their accountant to provide tax_advice and prepare the return in particular petitioners sought advice from their accountant whether they were entitled to any exclusions unsure as to their entitlement petitioners paid their accountant to research these specific issues after such research petitioners’ accountant concluded that they were so entitled and prepared the returns excluding income under sec_119 and sec_912 from petitioners’ gross_income therefore we find that petitioners reasonably and in good_faith relied on the advice of their accountant accordingly we hold that petitioners were not negligent in relying on their accountant and thus are not liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as petitioners’ concession decision will be entered under rule
